DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The phrase “displace” should be changed to --displaces-- to correct the grammatical error (Claim 1, Line 9).
The phrase “medicament deliver device of claim 1 further” should be changed to --medicament delivery device of claim 1, further-- to correct the typographical error (Claim 2, Line 1).
The phrase “the body to causes” should be changed to --the body causes-- to correct the grammatical error (Claim 2, Line 3; Claim 15, Line 3).
A comma should be added after “second position” to correct the grammatical error (Claim 9, Line 16).
The phrase “movement of the inner” should be changed to --the movement of the inner-- for consistency (Claim 9, Line 18).
The semicolon should be replaced with a period to correct the grammatical error (Claim 10, Line 2).
A period should be added after “plunger rod” to correct the grammatical error (Claim 11, Line 2).
The phrase “connected the outer” should be changed to --connected to the outer-- to correct the grammatical error (Claim 14, Line 14).
A comma should be added after “energy” to correct the grammatical error (Claim 14, Line 19).
A comma should be added after “rotate” to correct the grammatical error (Claim 14, Line 20).
A semicolon should be added after “housing” to correct the grammatical error (Claim 14, Line 21).
The word --the-- should be added before “outer plunger rod” for consistency (Claim 14, Line 23).
The comma should be replaced with a period to correct the grammatical error (Claim 19, Line 3).
Claims 3-8, 12, 13, 16-18, and 20 are objected for being dependent on objected Claims 1, 9, and 14.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A drive member in Claims 3 and 14.  The corresponding structure is 56 in Fig 3.
A fixed member in Claims 7 and 19.  The corresponding structure is 46 of housing 4 in Fig 2.
A first member in Claim 16.  The corresponding structure is 64 in Fig 3.
A second member in Claim 16.  The corresponding structure is the 66 in Fig 2 which includes 72 and 74 of Fig 3.
A locking arrangement in Claim 20.  The corresponding structure is 62 of Fig 2 which includes first member 64 and second member 66.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states “the first piston is in contact” (Line 3).  This statement is indefinite because it is unclear what is the first piston is in contact with.  It appears the applicant was trying to say the first piston is in contact with the second piston.  However, it is unclear what the first piston is in contact with and thus, it is unclear when the outer plunger rod is supposed to engage with the inner plunger rod.  Therefore, the component that the first piston is in contact with cannot be determined.  For examination purposes, the claim limitation will be interpreted as the first piston is in contact with the second piston.
Claim 18 states “engage a recess in the inner plunger rod when the inner plunger rod is in the first piston is in contact with the second piston” (Lines 2-3).  This statement is indefinite because it is unclear what is in contact with the second piston.  It appears the applicant was trying to say “engage a recess in the inner plunger rod when the first piston is in contact with the second piston”.  However, the wording of the claim creates a confusion regarding what exactly is in contact with the second piston.  Therefore, the wording of the claim limitation cannot be determined.  For examination purposes, the claim limitation will be interpreted as “engage a recess in the inner plunger rod when the first piston is in contact with the second piston”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, and 17 of U.S. Patent No. 11,129,939, hereafter ‘939. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is anticipated by the cited patent.
Regarding Claim 1, ‘939 discloses a medicament delivery device (Claim 12) comprising: a housing (Claim 12); an outer plunger rod (Claim 12); a torsion spring (Claim 12); an actuation rod (Claim 12) operatively connected to a user accessible knob (knob, an actuation rod comprising a slot, knob rotatable to displace inner plunger rod, causing protrusion to disengage the slot, Claim 12; knob is outside of housing and must inherently be rotatable by a user; knob must be connected to actuation rod to cause disengagement), where the actuation rod comprises a slot that is elongated parallel to a longitudinal axis of the housing (Claim 12); and an inner plunger rod comprising a protrusion configured to engage the slot and having a threaded engagement with the outer plunger rod (Claim 12), wherein user rotation of the knob rotates the actuation rod and displace the inner plunger rod from a first position to a second position (knob rotatable to displace inner plunger rod, causing protrusion to disengage the slot, Claim 12; disengagement must inherently happen at a second position), where the protrusion disengages the slot when the inner plunger rod reaches the second position (knob rotatable to displace inner plunger rod, causing protrusion to disengage the slot, Claim 12; disengagement must inherently happen at a second position), and wherein the torsion spring releases stored energy to drive the inner plunger rod and the outer plunger rod proximally along the longitudinal axis relative to the actuation rod (torsion spring configured to drive inner plunger rod and the outer plunger rod via the first threaded engagement proximally along longitudinal axis relative to the actuation rod, Claim 12).
Regarding Claim 5, ‘939 discloses a medicament container (Claim 13) having a first piston and a second piston (Claim 13), wherein the outer plunger rod is adapted to engage the inner plunger rod to move proximally in unison with the inner plunger rod when the inner plunger rod is positioned such that the first piston is in contact with the second piston (Claim 13).
Regarding Claim 8, ‘939 discloses a first piston, a second piston, and a medicament container (Claim 17), wherein the actuation rod is adapted to lose its sliding engagement with the inner plunger rod when the inner plunger rod is positioned such that the first piston is in contact with the second piston (Claim 17).
Regarding Claim 9, ‘939 discloses an assembly for mixing medicament within a dual chambered cartridge (though ‘939 does not explicitly discuss a dual chambered cartridge, the instant claim does not positively recite the dual chambered cartridge and only mentions the assembly being capable of using a dual chambered cartridge) comprising: a housing (Claim 12); a container holder configured to accept a dual chambered cartridge having a first piston and a second piston (medicament container, first piston, second piston, Claim 17; a container holder must inherently exist to hold in the medicament container; the presence of a first and second piston in a medicament container shows the device is capable of receiving a dual chambered cartridge), both pistons being slidable in a proximal direction relative to the container holder (first piston is in contact with the second piston, Claim 17; first and second pistons must inherently move to inject medicament); an inner plunger rod comprising a protrusion (Claim 12), where the inner plunger rod moves axially from a first position to a second position (drive inner plunger rod proximally along longitudinal axis, Claim 12); an actuation rod slidably positioned within the inner plunger rod (actuation rod comprising a slot, inner plunger rod comprising a protrusion configured to engage the slot, knob rotatable to displace inner plunger rod, Claim 12; actuation rod must be slidable within inner plunger rod), where the actuation rod comprises a slot that is elongated parallel to a longitudinal axis of the housing (Claim 12) and is engaged with the protrusion as the inner plunger rod moves from the first position to the second position (protrusion configured to engage the slot, displace inner plunger rod, causing protrusion to disengage the slot, Claim 12); and a knob configured for manual rotation by a user (knob, an actuation rod comprising a slot, knob rotatable to displace inner plunger rod, causing protrusion to disengage the slot, Claim 12; knob is outside of housing and must inherently be rotatable by a user; knob must be connected to actuation rod to cause disengagement), wherein rotation of the knob rotates the actuation rod to cause the engagement of the slot and protrusion to rotate the inner plunger rod from the first position to the second position (actuation rod comprising a slot, inner plunger rod comprising a protrusion configured to engage the slot, knob rotatable to displace inner plunger rod, Claim 12), where when the inner plunger rod reaches the second position the slot and protrusion are disengaged (protrusion configured to engage the slot, displace inner plunger rod, causing protrusion to disengage the slot, Claim 12), and wherein movement of the inner plunger rod from the first position to the second position moves the first piston relative to the second piston (drive inner plunger rod proximally along longitudinal axis, Claim 12; actuation rod adapted to lose sliding engagement with inner plunger rod when positioned such that first piston is in contact with second piston, Claim 17).
Regarding Claim 10, ‘939 discloses an outer plunger rod surrounding the inner plunger rod and having a first threaded engagement with the housing (inner plunger rod having second threaded engagement with outer plunger rod, outer plunger rod having a first threaded engagement with the housing, Claim 12; inner plunger rod must be within outer plunger rod).
Regarding Claim 11, ‘939 discloses the inner plunger rod has a second threaded engagement with the outer plunger rod (inner plunger rod having second threaded engagement with outer plunger rod, outer plunger rod having a first threaded engagement with the housing, Claim 12).
Regarding Claim 12, ‘939 discloses a torsion spring (Claim 12) having a first end and a second end (torsion spring must inherently have two ends), where the second end is connected to the housing (torsion spring configured to drive the inner plunger rod, Claim 12; one end of torsion spring must be connected to housing to drive the inner plunger rod with the other end).
Regarding Claim 13, ‘939 discloses the actuation rod is rotatable with respect to the inner plunger rod when the protrusion is disengaged from the slot (knob, an actuation rod comprising a slot, knob rotatable to displace inner plunger rod, causing protrusion to disengage the slot, Claim 12; knob is outside of housing and must inherently be rotatable by a user; knob must be connected to actuation rod to cause disengagement; actuation rod is rotatable due to rotatable knob).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, and 11 of U.S. Patent No. 11,129,939, hereafter ‘939, in view of Kronestedt et al. (US 2006/0276753). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is anticipated and made obvious by the cited patent and prior art.
Regarding Claim 1, ‘939 discloses a medicament delivery device (Claim 1) comprising: a housing (Claim 1); an outer plunger rod (Claim 1); a torsion spring (Claim 1); an actuation rod, where the actuation rod comprises a slot that is elongated parallel to a longitudinal axis of the housing (Claim 1); and an inner plunger rod comprising a protrusion configured to engage the slot and having a threaded engagement with the outer plunger rod (Claim 1), wherein rotation of actuation rod displaces the inner plunger rod from a first position to a second position (actuation rod is rotatable to displace the inner plunger rod along longitudinal axis, Claim 1), where the protrusion disengages the slot when the inner plunger rod reaches the second position (thereby causing protrusion to disengage the slot, Claim 1), and wherein the torsion spring releases stored energy to drive the inner plunger rod and the outer plunger rod proximally along the longitudinal axis relative to the actuation rod (torsion spring configured to drive inner plunger rod and outer plunger rod proximally along longitudinal axis relative to the actuation rod, Claim 1).
Claim 1 and its dependent claims of ‘939 fail to disclose an actuation rod operatively connected to a user accessible knob; user rotation of the knob rotates the actuation rod.
However, Kronestedt, of the same field of endeavor, teaches a device for delivery of predetermined doses of liquid medicament (Abstract) including an actuation rod (34, Fig 2; dose wheel is adapted to house coupling member 34, 34 adapted to engage plunger rod 16 in the form of a nut 40, paragraph 0055) operatively connected to a user accessible knob (4 and/or 5, Figs 1-2; with each dose increment step, dose wheel turning member 5 is turned clock-wise an additional step, paragraph 0057); user rotation of the knob rotates the actuation rod (dose wheel turning member 5 is rotated, the housing member 6 and coupling member 34 will rotate correspondingly, paragraph 0059) since a user accessible knob or dose wheel turning member is a known component for allowing a user to adjust the dose being delivered (paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a knob to the actuation rod, as taught by Kronestedt, since a user accessible knob or dose wheel turning member is a known component for allowing a user to adjust the dose being delivered (Kronestedt: paragraph 0057).  ‘939 establishes that the actuation rod is rotatable to displace the inner plunger rod (‘939: Claim 1).  The addition of a knob simply adds a way for the user to rotate that actuation rod from the outside.
Regarding Claim 2, ‘939-Kronestedt combination teaches the claimed invention of Claim 1. The current ‘939-Kronestedt combination fails to teach a cover operatively engaged with a spring, where the cover axially slides proximally relative to the housing when pushed against a body of a patient and where removal of the cover from the body to causes the spring to push the cover distally such that a portion of the cover extends out beyond a terminal distal end of the housing.
However, Kronestedt further teaches a cover (109, Figs 7-8) operatively engaged with a spring (112, Figs 7-8; 112 being comprised between needle shield 109 and outer device cover 109, paragraph 0078), where the cover axially slides proximally relative to the housing when pushed against a body of a patient (pushing 109 towards distal end of delivery device, preferably by pushing proximal end of needle shield against patient’s skin, paragraph 0093; 109 is pushed closer towards the center of the housing) and where removal of the cover from the body to causes the spring to push the cover distally such that a portion of the cover extends out beyond a terminal distal end of the housing (when dose has been delivered, user releases 109 by removing device from injection site, needle shield will move back towards proximal end of delivery device by means of spring force accumulated in needle shield spring 112 when needle shield was pressed towards distal end of the device, paragraph 0096; spring 112 pushes 109 farther away from the center of the housing) to protect the needle (paragraph 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cover or needle shield around the needle or injection end of the device, as taught by Kronestedt, to protect the needle (Kronestedt: paragraph 0078).  This addition is a known component for protecting the needle from external forces and allows a user to easily place the device at an injection site by contacting the needle shield/cover to the injection site.
Regarding Claim 3, ‘939-Kronestedt combination teaches a drive member (‘939: Claim 10), the outer plunger rod being slidably connected with the drive member to move along the drive member and the longitudinal axis (‘939: Claim 10).
Regarding Claim 4, ‘939-Kronestedt combination teaches the torsion spring being configured to transfer a torque via the drive member to the outer plunger rod (‘939: Claim 11).
Regarding Claim 5, ‘939-Kronestedt combination teaches a medicament container having a first piston and a second piston (‘939: Claim 2), wherein the outer plunger rod is adapted to engage the inner plunger rod to move proximally in unison with the inner plunger rod when the inner plunger rod is positioned such that the first piston is in contact with the second piston (‘939: Claim 2).
Regarding Claim 6, ‘939-Kronestedt combination teaches the outer plunger rod comprises a resilient projection adapted to engage a recess in the inner plunger rod when the inner plunger rod is positioned such that the first piston is in contact (‘939: Claim 3).
Regarding Claim 7, ‘939-Kronestedt combination teaches a fixed member arranged inside the housing and provided with a threaded inner surface, wherein the outer plunger rod comprises a threaded outer surface that engages the threaded inner surface of the fixed member, and wherein a first end of the torsion spring is connected to the housing and a second end of the torsion spring is connected to the outer plunger rod and is releasably engaged with the housing (‘939: Claim 4).
Regarding Claim 8, ‘939-Kronestedt combination teaches a first piston, a second piston, and a medicament container, wherein the actuation rod is adapted to lose its sliding engagement with the inner plunger rod when the inner plunger rod is positioned such that the first piston is in contact with the second piston (‘939: Claim 5).
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 11,129,939, hereafter ‘939, in view of Kronestedt et al. (US 2006/0276753) and Farieta et al. (US 2010/0065049). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is anticipated and made obvious by the cited patent and prior art.
Regarding Claim 14, ‘939 discloses an assembly for expelling a medicament (Claim 1) comprising: a housing (Claim 1); a torsion spring (Claim 1) having a first end and a second end (torsion spring must inherently have two ends), where the second end is connected to the housing (torsion spring configured to drive the inner plunger rod, Claim 1; one end of torsion spring must be connected to housing to drive the inner plunger rod with the other end); an outer plunger rod surrounding the inner plunger rod and having a first threaded engagement with the housing (inner plunger rod having second threaded engagement with outer plunger rod, outer plunger rod having a first threaded engagement with the housing, Claim 1; inner plunger rod must be within outer plunger rod); an inner plunger rod comprising a protrusion (Claim 1), where the inner plunger rod moves axially from a first position to a second position and has a second threaded engagement with the outer plunger rod (inner plunger rod having second threaded engagement with outer plunger rod, outer plunger rod having a first threaded engagement with the housing, Claim 1); an actuation rod slidably positioned within the inner plunger rod (actuation rod is rotatable to displace the inner plunger rod, Claim 1; actuation rod must be slidable within inner plunger rod), where the actuation rod comprises a slot that is elongated parallel to a longitudinal axis of the housing (Claim 1) and is engaged with the protrusion as the inner plunger rod moves from the first position to the second position (protrusion configured to engage the slot, displace inner plunger rod, causing protrusion to disengage the slot, Claim 1); wherein when the torsion spring releases stored energy the outer plunger rod rotate causing the outer plunger rod to move axially in a proximal direction relative to the housing (outer plunger rod having a first threaded engagement, torsion spring configured to drive the outer plunger rod via the first threaded engagement proximally along longitudinal axis relative to actuation rod, Claim 1; outer plunger rod must be rotating due to first threaded engagement) wherein the outer plunger rod becomes fixed to the inner plunger rod when the inner plunger rod reaches the second position (drive inner plunger rod and outer plunger rod via first threaded engagement proximally along the longitudinal axis, Claim 1; both plunger rods are being driven at the same time and must be fixed to each other) such that the rotation of outer plunger rod causes the inner plunger rod to move axially in the proximal direction (inner plunger rod and outer plunger rod via first threaded engagement proximally along the longitudinal axis, Claim 1) and to slide the first and second pistons such that the mixed medicament is expelled from the dual chambered cartridge.
Claim 1 and its dependent claims of ‘939 fails to disclose a container holder configured to accept a dual chambered cartridge having a first piston and a second piston, both pistons being slidable in a proximal direction relative to the container holder; a drive member axially fixed relative to the housing and slidably connected the outer plunger rod and to the second end of the torsion spring; the drive member rotates with the outer plunger rod; and the inner plunger rod moving axially in the proximal direction to slide the first and second pistons such that the mixed medicament is expelled from the dual chambered cartridge.
However, Kronestedt, of the same field of endeavor, teaches a device for delivery of predetermined doses of liquid medicament (Abstract) including a drive member (40, Fig 2; 34 adapted to engage plunger rod driving member in form of 40, paragraph 0055) axially fixed relative to the housing (40 is axially fixed on the housing as it is locked on the vertical axis, Fig 2) and slidably connected the outer plunger rod (40 is engaged with plunger rod 16, paragraph 0055) and to the second end of the torsion spring (34 will rotate correspondingly and hence also spiral spring 26, paragraph 0059; 34 adapted to engage plunger rod driving member in form of 40, paragraph 0055; 40 is connected to second end of 26 via 34); the drive member rotates with the outer plunger rod (due to energy accumulated by spring 26, 40 will rotate counter clockwise and thus drive plunger rod 16 towards proximal end into cartridge 10, paragraph 0062) since the drive member is a well-known component designed to engage and drive the plunger rod (paragraphs 0055 and 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a drive member to the plunger rod, as taught by Kronestedt, since the drive member is a well-known component designed to engage and drive the plunger rod (Kronestedt: paragraphs 0055 and 0062).
‘939-Kronestedt combination teaches the use of a second rod for initial mixing of two or more types of medicament components if the device is provided with a cartridge comprising a multiple chamber feature (Kronestedt: paragraph 0067) as well as the use of a third rod for mixing (Kronestedt: paragraph 0068).  ‘939-Kronestedt combination fails to teach a container holder configured to accept a dual chambered cartridge having a first piston and a second piston, both pistons being slidable in a proximal direction relative to the container holder; and the inner plunger rod moving axially in the proximal direction to slide the first and second pistons such that the mixed medicament is expelled from the dual chambered cartridge.
However, Farieta, of the same field of endeavor, teaches a device for delivery of medicament (Abstract) including a container holder (3, Fig 1; 3 contains 30, Fig 1) configured to accept a dual chambered cartridge (30, Fig 1; 30 is a multi-chamber container with two chambers, paragraph 0031) having a first piston (34, Fig 1) and a second piston (33, Fig 1), both pistons being slidable in a proximal direction relative to the container holder (33 and 34 shown to be slidable in a proximal direction towards the bottom end, Figs 1, 3 and 4); and the inner plunger rod (60 and 62, Figs 1, 3, and 4) moving axially in the proximal direction to slide the first and second pistons such that the mixed medicament is expelled from the dual chambered cartridge (33 and 34 shown to be slidable in a proximal direction towards the bottom end, Figs 1, 3 and 4; since 60 inside of 14 is in contact with 34, plunger will move predetermined distance towards proximal end and deliver set volume dose of mixed medicament, paragraph 0050) since a dual chambered cartridge is a well-known component for delivering mixed medicaments that cannot be pre-mixed due to their instability (paragraph 0002) and having a dual chambered cartridge avoids the degradation of the medicament agents (paragraph 0003).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a dual chambered cartridge with two pistons to the device, as taught by Farieta, since a dual chambered cartridge is a well-known component for delivering mixed medicaments that cannot be pre-mixed due to their instability (Farieta: paragraph 0002) and having a dual chambered cartridge avoids the degradation of the medicament agents (Farieta: paragraph 0003).
Regarding Claim 15, ‘939-Kronestedt-Farieta combination teaches the claimed invention of Claim 14.  The current ‘939-Kronestedt-Farieta combination fails to teach a cover operatively engaged with a spring, where the cover axially slides proximally relative to the housing when pushed against a body of a patient and where removal of the cover from the body to causes the spring to push the cover distally such that a portion of the cover extends out beyond a terminal distal end of the housing.
However, Kronestedt further teaches a cover (109, Figs 7-8) operatively engaged with a spring (112, Figs 7-8; 112 being comprised between needle shield 109 and outer device cover 109, paragraph 0078), where the cover axially slides proximally relative to the housing when pushed against a body of a patient (pushing 109 towards distal end of delivery device, preferably by pushing proximal end of needle shield against patient’s skin, paragraph 0093; 109 is pushed closer towards the center of the housing) and where removal of the cover from the body to causes the spring to push the cover distally such that a portion of the cover extends out beyond a terminal distal end of the housing (when dose has been delivered, user releases 109 by removing device from injection site, needle shield will move back towards proximal end of delivery device by means of spring force accumulated in needle shield spring 112 when needle shield was pressed towards distal end of the device, paragraph 0096; spring 112 pushes 109 farther away from the center of the housing) to protect the needle (paragraph 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cover or needle shield around the needle or injection end of the device, as taught by Kronestedt, to protect the needle (Kronestedt: paragraph 0078).  This addition is a known component for protecting the needle from external forces and allows a user to easily place the device at an injection site by contacting the needle shield/cover to the injection site.
Regarding Claim 16, ‘939-Kronestedt-Farieta combination teaches a first member and a second member, the second member being adapted to be in a releasable engagement with the first member, the first member comprising a disc provided with peripheral radial slots (‘939: Claim 8).
Regarding Claim 17, ‘939-Kronestedt-Farieta combination teaches the outer plunger rod further comprising a projection and the inner plunger rod further comprising a recess, the projection adapted to engage the recess when the protrusion is disengaged from the slot (‘939: Claim 3; actuation rod is rotatable to displace inner plunger rod along longitudinal axis, thereby causing protrusion to disengage the slot, drive the inner plunger rod and the outer plunger rod proximally along longitudinal axis relative to actuation rod, Claim 1; outer plunger rod is adapted to engage inner plunger rod to move proximally in unison with inner plunger rod when inner plunger rod positioned such that first piston is in contact with second piston, Claim 2; the protrusion must be disengaged from the slot during the moment when the inner and outer plunger rods are being driven in unison along the longitudinal axis relative to the actuation rod and when the first piston is in contact with the second piston; since the inner and outer plunger rods are being driven proximally relative to the actuation rod, the actuation rod must be disengaged or disconnected from the inner plunger rod to avoid being driven along with the plunger rods).
Regarding Claim 18, ‘939-Kronestedt-Farieta combination teaches the outer plunger rod comprises a projection adapted to engage a recess in the inner plunger rod when the inner plunger rod is in the first piston is in contact with the second piston (‘939: Claim 3).
Regarding Claim 19, ‘939-Kronestedt-Farieta combination teaches a fixed member arranged inside the housing and provided with a threaded inner surface, wherein the outer plunger rod comprises a threaded outer surface that engages the threaded inner surface of the fixed member (‘939: Claim 4).
Regarding Claim 20, ‘939-Kronestedt-Farieta combination teaches the claimed invention of Claim 14.  ‘939-Kronestedt-Farieta combination fails to teach a locking arrangement for releasably locking the torsion spring in an energy-storing position.
However, Kronestedt further teaches a locking arrangement for releasably locking the torsion spring in an energy-storing position (when coupling member 34 rotates clock-wise, protrusions 38 move along beveled recesses 36 of 40, coupling member thus move towards distal end, flat spiral spring 26 free to wind up and accumulate energy corresponding to rotation of 5, when protrusions 38 climbs over edge of beveled recesses 36 and lock coupling member 34 as well as dose wheel 4 to nut 40, 5 is turned the additional and final step, flat spiral spring 26 has thus after completion of first dose delivery step, accumulated energy that corresponds to rotation of 5, paragraph 0060) to lock the spring into place when prepping the spring to release its stored energy (paragraph 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a locking arrangement in the medicament delivery device, as taught by Kronestedt, to lock the spring into place when prepping the spring to release its stored energy (Kronestedt: paragraph 0060).  A locking arrangement is a well-known component inside of these devices as the spring has to lock into an energy-storing position before it can release its energy and inject the medicament into the injection site.  Kronestedt shows this lock when the device is being adjusted and prepped with the desired dose.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting set forth in this Office action.
Claims 1-20 contain allowable subject matter.  It is noted that the reasons for the indication of allowable subject matter are similar to the Reasons of Allowance found in the Notice of Allowance of the parent application 15/036,295 (US Patent No. 11,129,939) mailed May 21, 2021.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 discusses a medicament delivery device comprising: a housing; an outer plunger rod; a torsion spring; an actuation rod connected to a knob, the actuation rod comprises a slot; an inner plunger rod comprising a protrusion configured to engage the slot and having a threaded engagement with the outer plunger rod; wherein user rotation of the knob rotates the actuation rod and displaces the inner plunger rod from a first position to a second position, wherein the protrusion disengages the slot when the inner plunger rod reaches the second position, and the torsion spring releases stored energy to drive the inner plunger rod and the outer plunger rod proximally along a  longitudinal axis relative to the actuation rod.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 9 discusses similar claim limitations to Claim 1 and further includes a container holder for accepting a dual chambered cartridge with a first piston and a second piston; wherein movement of the inner plunger rod from the first position to the second position moves the first piston relative to the second piston.  Claim 9 also excludes the outer plunger rod and the torsion spring.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 9.
Claim 14 discusses similar claim limitations to Claims 1 and 9 and further includes a drive member with both the drive member and outer plunger rod rotating due to the torsion spring; and the rotation of the outer plunger rod causes the inner plunger rod to move axially and to slide the first and second pistons such that the mixed medicament is expelled from the cartridge.  Claim 14 also excludes the actuation rod being rotatable and the protrusion disengaging the slot.   The prior art does not anticipate and/or make obvious the claimed invention of Claim 14.
Claims 2-8, 10-13, and 15-20 contain allowable subject matter due to their dependency on Claims 1, 9, and 14.
Several prior art similar to the claimed invention are discussed below.
Kronestedt et al. (US 2006/0276753) discusses a device for delivery of predetermined doses of liquid medicament to a patient.  Regarding Claim 1, Kronestedt discusses a second and third rod that can be used for priming (Kronestedt: paragraphs 0067 and 0068).  However, Kronestedt fails to disclose the slot of the actuation rod and the protrusion of the inner plunger rod.  Kronestedt also fails to disclose the actuation rod being rotatable to displace the inner plunger rod and causing the protrusion to disengage the slot.  Kronestedt makes no mention of this slot or protrusion and the two disengaging due to a rotation of the actuation rod.  Although Kronstedt discloses the possibility of having multiple rods for priming, the specific mechanism of the priming is not detailed in Kronestedt.  Wieselblad et al. (US 2012/0136315) was brought in to remedy this but Wieselblad lacks the slot and protrusion being able to disengage from each other.  The only thing established in Wieselblad is using the slot and protrusion to lock components from rotating which teaches away from the claimed invention (Wieselblad: paragraph 0040).  The instant invention shows this disengagement of the protrusion and slot when the first piston meets with the second piston and when the two pistons travel towards the proximal direction (See 39 in Figs 4-5; 16 and 36 are shown to be disengaged in Fig 5).  Therefore, Kronestedt fails to disclose the claimed invention of Claim 1.  Similar rejections are applied to Claim 9.  Regarding Claim 14, though the claimed invention is silent about the rotation of the actuation rod and the disengagement of the slot and protrusion, Kronestedt still does not discuss the slot of the actuation rod and the protrusion of the inner plunger rod.  Similar to the arguments above, although Kronstedt discloses the possibility of having multiple rods for priming, the specific mechanism of the priming is not detailed in Kronestedt.  Additionally, Claim 14 requires four different components that all interact and slide/move axially with each other: drive member, outer plunger rod, inner plunger rod, and actuation rod.  These different components have to be aligned axially or concentric with each other in these kinds of devices in order to properly function with each other.  Kronestedt lacks having this many components all interacting and sliding/moving axially with one another.  Kronestedt merely mentions the possibility of having second and third rods and nothing more.  Therefore, Kronestedt does not disclose the claimed invention of Claim 14.
Wieselblad et al. (US 2012/0136315) discusses a medicament delivery device with an elongated housing.  Regarding Claim 1, Wieselblad does not disclose the outer plunger rod, inner plunger rod, and actuation rod.  Modifying Wieselblad to have these features would destroy the device since it would require drastic changes.  As stated before, Wieselblad does have the slot and protrusion but they’re used for a completely different purpose and cannot disengage from each other when rotated.  Therefore, Wieselblad fails to disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 9 and 14.  
Farieta et al. (US 2010/0065049) discusses a device for delivery of medicament comprising a main housing.  Regarding Claim 1, Farieta does have a plunger rod (Farieta: 14, Fig 1) and a second rod (Farieta: 60, Fig 1) but Farieta does not disclose an actuation rod.  Farieta also does not disclose the actuation rod being rotated to cause the inner plunger rod to displace.  Farieta discusses ratchet 62 that are in contact with flexible tongues 23, but these are not equivalent to the slot and protrusion of the claimed invention due to the lack of an actuation rod and that the ratchet 62 and flexible tongues 23 are not brought out of engagement via rotation.  Farieta does discuss a pre-treating sleeve 20 which comes into contact with the ratchet 62 of the second rod 60 (Farieta: paragraph 0041), but this pre-treating sleeve cannot rotate to cause displacement of the second rod.  Even if these components were modified, it would destroy the operation of the device since the second rod 60 works in a push/click manner (Farieta: paragraph 0042).  Therefore, Farieta fails to disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 9.  Regarding Claim 14, similar to the previous arguments, Farieta lacks the drive member and actuation rod.  The ratchet 62 and flexible tongues 23 are not equivalent structures to the slot of the actuation rod and the protrusion of the inner plunger rod as required by the claimed invention.  Therefore, Farieta does not disclose the claimed invention of Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785